PER CURIAM.
Pursuant to a petition from the Traffic Court Review Committee, Rules 6.010, 6.040, 6.060, 6.130, 6.156, 6.270, 6.290, 6.310, 6.320, 6.470 and 6.560 of the Florida Rules of Practice and Procedure for Traffic Courts are amended in the manner as appended to this opinion and said rules are hereby adopted. These amendments shall be effective immediately.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.
APPENDIX
I. SCOPE, PURPOSE AND CONSTRUCTION, AND TRANSITION
Rule 6.010. Scope
(a) These Rules govern practice and procedure in any traffic case and specifically apply to practice and procedure in County Courts. The provisions of these rules apply in Circuit Courts to all cases concerning juvenile traffic offenders.
(c) The rules under Part IV of these rules apply only to traffic infractions governed by Chapter 318, Florida Statutes, adjudicated in a court of the state.
II. GENERAL PROVISIONS
Rule 6.040. Definitions
The following terms shall have the meaning respectively ascribed to them:
“Court” means any county court to which these rules apply and the judge or official.
“Judge” means any judicial officer authorized by law to preside over a court to which these rules apply.



“Criminal Traffic Offense” means a violation of a statute or ordinance governing traffic not subject to the provisions of Chapter 318, Florida Statutes, within the jurisdiction of a court to which these rules apply, including Chapter 322, Florida Statutes, sections 316.027, 316.061, 316.067, 316.-192, 316.193, 316.1935, 860.01, Florida Statutes, and Chapter 893, Florida Statutes.



“Official” means any state judge authorized by law to preside over a court or at a hearing adjudicating traffic infractions.



“Infraction Requiring a Mandatory Hearing” refers to an infraction listed in Section 318.19, Florida Statutes, which requires an *401appearance before a designated official at the time and location of the scheduled hearing.
Rule 6.060. Code of Judicial Conduct
The Code of Judicial Conduct adopted by the Supreme Court of Florida shall apply to the judge or official of each court subject to these rules, whether or not the judge or official has been admitted to the bar. It shall be the obligation of the judge or official to conduct his court and his professional and personal relationships in accordance with the same standards required of judges of courts of record.
Rule 6.130. Traffic Cases Tried Separately
Insofar as practicable traffic cases shall be tried separately from other cases. Where a person is cited for the commission of both a criminal and a civil traffic violation or both a civil traffic infraction requiring a mandatory hearing and a civil traffic infraction not requiring a hearing the cases may be heard simultaneously if they arose out of the same set of facts.
Under any of these circumstances the civil traffic infraction shall be treated as continued for the purpose of reporting to the Department. Prior to the date of the scheduled hearing of trial, an alleged offender may dispose of any non-mandatory civil traffic infraction in the manner provided by these rules and section 318.14, Florida Statutes.
Rule 6.156. Review Committee
(c) The Supreme Court shall designate one of the members to be chairman from time to time. The members of the Committee shall be selected on the basis of experience and interest in traffic adjudication, administration and safety. When practicable the members shall include representation from the following:
(1) The Florida Bar;
(2) County court judges;
(3) Prosecuting attorney from the county level;
(4) Law enforcement;
(5) County court clerks and deputy clerks;
(6) Administrative agencies such as the Department of Highway Safety and Motor Vehicles; and,
(7) The general public.



III. CRIMINAL OFFENSES
Rule 6.270. Failure to Testify
If the accused, his or her spouse, or witness does not testify at the trial, this fact shall not be construed to affect the innocence or guilt of the accused, nor shall it raise any presumption of guilt, nor be referred to by any party, nor be considered by the court or jury before whom the trial takes place.
Rule 6.290. Withholding Adjudication Prohibited; When



(b) The Court is also prohibited from accepting a plea of guilty or nolo contendere to a lesser offense from a person charged with driving under the influence, as provided for in Chapters 316 and 322, Florida Statutes, whose chemical results show a blood alcohol content by weight of .20 percent or more.
Rule 6.310. Lesser Included Offenses
No civil traffic infraction shall be considered a lesser included offense of any criminal traffic offense. As an example, where a person is cited for the criminal traffic offense of reckless driving pursuant to section 316.192, Florida Statutes, careless driving, section 316.1925, Florida Statutes, which is a traffic infraction, shall not be considered a lesser included offense of the reckless driving charge.
Rule 6.320. Complaint; Summons; Forms; Use
All citations for traffic infractions shall be by uniform traffic complaint as provided *402in section 316.650, Florida Statutes, or other applicable statutes, or by affidavit. If a complaint is made by affidavit a uniform traffic complaint shall be prepared by the clerk and submitted to the department.
Rule 6.470. Costs



(b) Where no hearing is required or held and the offender admits the commission of the offense by forfeiting a bond or paying the penalty the following costs may, if authorized by local rule, be deducted from the penalty by the traffic violations bureau or clerk’s office:
(1) One dollar for all infractions of bicycle regulations, section 316.2065, Florida Statutes, and infractions of pedestrian regulations, section 316.-130, Florida Statutes;
(2) Three dollars for all non-moving traffic infractions; and,
(3) Five dollars for all moving infractions.
(c) In addition to the costs provided above, one dollar shall be collected as provided in section 943.25(3), Florida Statutes, and an additional one dollar may be collected as provided in section 943.25(5), Florida Statutes.
Rule 6.560. Conviction of Traffic Infraction
An admission or determination that a person has committed a traffic infraction shall constitute a conviction as that term is used in Chapter 322, Florida Statutes and section 943.25(3) and (5), Florida Statutes.